Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eggebraaten et al., United States Patent Publication 2016/0125075 (“hereinafter “Eggebraaten”), in view of Suciu et al., United States Patent Publication 2008/109428 (“Suciu”).
Claim 1:
	Eggebraaten discloses:
 A method comprising:
responsive to receiving a multi-facet natural language question from a user at a question answering system, generating, by a computer, one or more inquiry questions to submit to the question answering system for an order type requirement of the multi-facet natural language question (see paragraphs [0029]). Eggebraaten teaches receiving a multifaced natural language question from a user and generating inquiry questions to the question and answering system. Eggebraaten teaches asking a question that requires a specific series of steps in sequential order;
evaluating, by the computer, a plurality of responses, each with a respective confidence score by the question answering system, to each of the one or more inquiry questions to identify a selection of answers from among the plurality of responses; and (see paragraph [0031]). Eggebraaten teaches identifying and evaluating a plurality of answers each with a confidence score associated with the inquiry. 
merging, by the computer, the selection of answers into a single aggregated answer to return to the user in response to the multi-facet natural language question (see paragraph [0030]). Eggebraaten teaches the organized group of answers can be outputted to a user as a single, organized, complete answer (e.g., an answer sequence as described herein).

Eggebraaten fails to expressly capping the answers at a number of specific answers. 

Suciu discloses:
the selection of answers capped at a number of specific answers assessed for the multi-facet natural language question (see paragraph [0161]). Suciu teaches the number of top-rated answers can be input by a user.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the method disclosed by Eggebraaten to include having the number of answers capped at a specific number for the purpose of efficiently giving a user precise answers of the top rated answers, as taught by Suciu.

Claim 2:
	Eggebraaten discloses:
responsive to none of a second selection of responses to the number question having a separate confidence score exceeding a confidence threshold, setting, by the computer, the number of specific answers to all (see paragraphs [0213] and [0214]). Eggebraaten teaches the user is able to input various preferences on how to filter answers or to not filter answers at all and return all responses.

Eggebraaten fails to expressly capping the answers at a number of specific answers. 

Suciu discloses:
responsive to receiving the multi-facet natural language question, evaluating, by the computer, whether the multi-facet natural language question specifies a particular number in the question content (see paragraph [0161]). Suciu teaches evaluating if the user specifies a particular number or criteria;
responsive to the multi-facet natural language question specifying a particular number in the question content, setting, by the computer, the number of specific answers at the particular number (see paragraph [0161]. Suciu determines the particular number of answers and sets the number;
responsive to the multi-facet natural language question not specifying a particular number in the question content, generating, by the computer, a number question from the multi-facet natural language question to request a quantity associated with the multi-facet natural language question (see paragraph [0161]). Suciu teaches generating a number question to request a quantity associated with the question;
submitting, by the computer, the number question to the question answering system (see paragraph [0161]). Suciu teaches submitting the number question to the answering system;
responsive to at least one of a second selection of responses to the number question having a separate confidence score exceeding a confidence threshold, setting, by the computer, the number of specific answers to a particular response of the second selection of responses with a highest confidence score exceeding the confidence threshold (see paragraph [0161]). Suciu teaches setting the number of specific answers to a particular response based the responses found above a threshold thus far; and

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the method disclosed by Eggebraaten to include having the number of answers capped at a specific number for the purpose of efficiently giving a user precise answers of the top rated answers, as taught by Suciu.

Claim 3:
	Eggebraaten fails to expressly disclose a specific set of answers.
responsive to the number of specific answers set to all, returning, by the computer, the plurality of responses to the user (see paragraphs [0213] and [0214]). Eggebraaten teaches the user is able to input various preferences on how to filter answers or to not filter answers at all and return all responses.

Claim 4:
	Eggebraaten discloses:
wherein responsive to receiving the multi-facet natural language question from the user at the question answering system, generating, by the computer, the one or more inquiry questions to submit to the question answering system for the order type requirement of the multi-facet natural language question further comprises (see paragraphs [0029]). Eggebraaten teaches receiving a multifaced natural language question from a user and generating inquiry questions to the question and answering system. Eggebraaten teaches asking a question that requires a specific series of steps in sequential order:
analyzing, by the computer, the multi-facet natural language question to determine the one or more characteristics of the multi-facet natural language question include the question requesting the multi-facet answer (see paragraphs [0034]) and [0036]). Eggebraaten teaches determining characteristics of the question to determine the sequence for the answer.

Claim 5:
	Eggebraaten discloses:
evaluating, by the computer, whether the multi-facet answer requires sequentially classifying the selection of answers in the ordered list (see paragraph [0036]). Eggebraaten teaches evaluating whether the answer requires classifying the answers into groups;
responsive to detecting the multi-facet answer requires sequentially classifying the selection of answers in the ordered list, generating, by the computer, the one or more inquiry questions comprising a plurality of questions each based on a separate iteration of the multi-facet natural language question, where a number of iterations is set to the number of specific answers (see paragraph [0036]). Eggebraaten teaches classifying the selection of answers into a list and generating inquires based on different questions; and

Eggebraaten fails to expressly disclose returning an unordered list. 

Suciu discloses:
responsive to detecting the multi-facet answer only requires an unordered list, generating, by the computer, the one or more inquiry questions as a single inquiry question based on the multi-facet natural language question (see paragraphs [0007] and [0008]). Suciu teaches an unordered list of answers to the single question.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the method disclosed by Eggebraaten to include an unordered list for the purpose of efficiently giving a user precise answers of the top rated answers, as taught by Suciu.

Claim 6:
	Eggebraaten discloses:
responsive to receiving a separate selection of responses to each separate iteration, removing, by the computer, from each separate selection of responses any particular response with a respective confidence score that is less than a confidence threshold (see paragraph [0166]). Eggebraatan teaches removing answers with low confidence scores to not recommended bucket;
responsive to the first separate selection of responses not comprising a first top response, setting, by the computer, an indicator that that the ordered list cannot be determined (see paragraph [0133]). Eggebraatan teaches if the results are not above a threshold then an indicator is determined that the results cannot be presented to the user;
responsive to one or more of each next separate selection of responses not comprising a next top response, setting, by the computer, the indicator that that the ordered list cannot be determined (see paragraph [0133]). Eggebraaten teaches if the results are not above a threshold then an indicator is determined that the results cannot be presented to the user;

Eggebraaten fails to expressly teach determining the top responses to predefined number.

Suciu discloses:
responsive to a first separate selection of responses comprising a first top response, adding, by the computer, the first top response to a first entry in a selection of question and answer pairs and removing the first top response from each remaining separate selection of responses (see paragraph [0007]). Suciu teaches adding the first top response to the selection of responses and running the iteration to set number of responses;
responsive to each next separate selection of responses comprising a next top response, adding, by the computer, the next top response to a next entry in the selection of question and answer pairs and removing the next top response from each remaining separate selection of responses (see paragraph [0007]). Suciu teaches adding the first top response to the selection of responses and running the iteration to set number of responses;
responsive to the indicator that the ordered list cannot be determined being set, returning, by the computer, to the user, the selection of answers comprising the top scoring independent responses from each separate selection of responses to each separate iteration (see paragraph [0011]). Suciu teaches A subset of entities is then selected from the set, on which to run further iterative computations to determine a refined range of criteria for each entity of the subset of entities. The selection of entities to be included in the subset is based upon the range of criteria previously determined for the entities. The number of entities that are above the current critical range then comprises the number of top-rated entities; and
responsive to the indicator that the order list cannot be determined not being set, merging, by the computer, a plurality of answer entries in the selection of question and answer pairs as the selection of answers into the single aggregated answer (see paragraph [0163]). Suciu teaches in response to not being able to return the top K, changing the boundaries and return what is found. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Eggebraaten to include returning the top scoring answers found for the purpose of efficiently giving a user precise answers of the top rated answers, as taught by Suciu.

Claim 7:
	Eggebraaten discloses:
submitting, by the computer, the one or more inquiry questions to one or more data objects trained in a natural language processing environment based on a corpus of a plurality of files (see paragraph [0029]). Eggebraaten teaches submitting an inquiry questions to a trained object in the natural language environment such as a treatment corpus.
 
Claims 8-14:
	These computer system claims are interpreted and rejected for the same reasons as the method of claims 1-7, respectively. 

Claim 15-20:
	These computer program product claims are interpreted and rejected for the same reasons as the method of claims 1-7, respectively. 




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        5/7/22